Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 1 of 29 PageID #: 259



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MICHAEL SHERIFF SCOTT,

           Petitioner,

v.                                     CIVIL ACTION NO. 1:18CV113
                                       CRIMINAL ACTION NO. 1:15CR31
                                             (Judge Keeley)

UNITED STATES OF AMERICA,

           Respondent.

               MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
     14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
     HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

      Pending before the Court is the amended pro se motion filed by

the petitioner, Michael Sheriff Scott (“Scott”), to vacate, set

aside, or correct a sentence pursuant to 28 U.S.C. § 2255, and his

motion requesting an evidentiary hearing. For the reasons that

follow, the Court DENIES Scott’s amended § 2255 motion, (dkt. no.

14),1 DENIES AS MOOT his motion for evidentiary hearing, (dkt. no.

35), and DISMISSES this case WITH PREJUDICE.

                              I. BACKGROUND

A.    Procedural History

      On May 22, 2015, Scott pleaded guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2) (Case No. 1:15CR31, Dkt. No. 17).



      1
       All docket numbers, unless otherwise noted, refer to Case
No. 1:18CV113.
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 2 of 29 PageID #: 260



SCOTT V. UNITED STATES                                                   1:15CR31
                                                                         1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

On September 29, 2015, the Court sentenced Scott to 77 months of

imprisonment, followed by 3 years of supervised release (Id., Dkt.

No. 27).

       On October 7, 2015, Scott appealed to the United States Court

of    Appeals   for   the   Fourth      Circuit,   asserting     this   Court   had

erroneously increased his base offense level based on a prior

conviction that, under Johnson v. United States, 576 U.S. 591, 135

S.Ct. 2551 (2015), was no longer a “crime of violence” (Id., Dkt.

No. 30). On August 25, 2017, the Fourth Circuit affirmed Scott’s

conviction and sentence, and later rejected his petition for

rehearing and rehearing en banc (Id., Dkt. Nos. 41, 42, 44).

       On May 14, 2018, Scott filed a motion pursuant to 28 U.S.C.

§ 2255 to vacate, set aside, or correct his sentence, (dkt. no. 1),

asserting again that, under Johnson, this Court had miscalculated

his base offense level. Thereafter, Magistrate Judge Michael J.

Aloi directed the Government to respond to Scott’s motion (Dkt. No.

3).

       But on June 11, 2018, Scott moved to withdraw his § 2255

motion    and   replace     it   with    an   amended   motion   (Dkt.    No.   6).

Magistrate Judge Aloi construed Scott’s motion as a motion for


                                          2
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 3 of 29 PageID #: 261



SCOTT V. UNITED STATES                                              1:15CR31
                                                                    1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

leave to amend and granted him leave, but warned Scott to include

all of his claims in the amended § 2255 motion because that amended

motion   would   supersede   Scott’s     earlier   motion   (Dkt.    No.   7).

Magistrate Judge Aloi also vacated his previous order directing the

Government to respond. Id.

     On June 14, 2018, Magistrate Judge Aloi notified Scott that

his amended § 2255 motion did not comply with the Local Rules of

Prisoner Litigation Procedure and, consequently, would be stricken

unless re-filed on an approved form (Dkt. No. 11). On June 25,

2018, Scott re-filed his amended motion and also moved for leave to

file excess pages (Dkt. Nos. 14, 15). Magistrate Judge Aloi granted

Scott’s motion and ordered the Government to respond to his amended

§ 2255 motion (Dkt. Nos. 16, 18). Scott has replied to the

Government’s response, (dkt. no. 35), and the matter is ripe for

disposition.2




     2
       Although Scott has been released from the custody of the
Bureau of Prisons, he is currently serving a term of supervised
release. Consequently, his § 2255 petition is still viable. See
United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999) (“A
prisoner on supervised release is considered to be ‘in custody’
for the purposes of a § 2255 motion.”).

                                     3
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 4 of 29 PageID #: 262



SCOTT V. UNITED STATES                                               1:15CR31
                                                                     1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

B.     Grounds in § 2255 Motion

       Scott raises eight grounds in support of his § 2255 motion,

all of which can be grouped into four separate categories: (1) his

previous conviction for first-degree assault under Maryland law;

(2)   the   Court’s   alleged   errors     in   calculating    his   sentence;

(3) violations of 18 U.S.C. § 3742; and (4) ineffective assistance

of counsel (Dkt. No. 14).

       The Government contends that many of Scott’s arguments are

procedurally defaulted because the Fourth Circuit has already

determined that his sentence was not imposed as a result of an

incorrect application of the guidelines (Dkt. No. 29 at 8). The

Government    also    asserts   that   Scott    has   failed   to    establish

ineffective assistance of counsel under Strickland v. Washington,

466 U.S. 668 (1984), and Hill v. Lockhart, 474 U.S. 52 (1985),

because he has not shown either how counsel’s conduct fell below an

objective standard of competence, or that the results of his appeal

were fundamentally unfair. Id. at 4.

                           II. APPLICABLE LAW

       28 U.S.C. § 2255(a) permits federal prisoners who are in

custody to assert the right to be released if “the sentence was

                                       4
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 5 of 29 PageID #: 263



SCOTT V. UNITED STATES                                           1:15CR31
                                                                 1:18CV113

               MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
     14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
     HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by a

preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

                             III. DISCUSSION

A.    Grounds One, Three, Four, and Six: Scott’s Challenge to his
      Sentence3

      Several arguments advanced by Scott are based on his erroneous

assertion that first-degree assault under Maryland law is not a

crime of violence. First, Scott argues that the Government cannot

rely on the residual clause of U.S.S.G. § 4B1.2(a) to determine

whether first-degree assault under Maryland law is a crime of

      3

 Ground Two of Scott’s § 2255 motion states: “The District Court
committed procedural error and abused its discretion to the extent
it relied on 2K2.1 and PSR to calculate the guidelines range.
Defense Attorney, Ed Rollo committed procedural error when he did
not object nor question the base-offense level enhancement before
the district court” (Dkt. No. 14 at 7). However, in his memorandum,
Scott focuses on his attorney’s alleged error at sentencing and,
therefore, the Court construes this ground to concern alleged
ineffective assistance of counsel.

                                     5
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 6 of 29 PageID #: 264



SCOTT V. UNITED STATES                                                 1:15CR31
                                                                       1:18CV113

               MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
     14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
     HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

violence (Dkt. No. 14 at 6). He also asserts that Beckles v. United

States, __ U.S. __, 137 S.Ct. 886 (2017), does not comprehensively

resolve whether a conviction for first-degree assault qualifies as

a   crime   of     violence    under    the     advisory   federal   sentencing

guidelines. Id. at 9. Finally, Scott contends that the Court

improperly       enhanced     his   base    offense    level   and   engaged   in

impermissible double counting, in violation of his Sixth Amendment

rights. Id. at 7, 10-12.

      Even if these arguments are not foreclosed by the Fourth

Circuit’s rejection of his appeal on these points, all are fatally

flawed because (1) first-degree assault under Maryland law is a

crime of violence; (2) Beckles holds that, under the guidelines, a

sentencing enhancement for a crime of violence is not subject to a

void for vagueness challenge; and (3) the Court faithfully followed

the guidelines in calculating Scott’s sentence.

      1.    Prior Appeal and Procedural Default

      Scott’s      arguments        regarding    his    first-degree     assault

conviction are barred by his prior appeal, and his arguments about

the calculation of his sentence are procedurally defaulted. Issues

fully considered on direct appeal may not be recast under the guise

                                           6
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 7 of 29 PageID #: 265



SCOTT V. UNITED STATES                                           1:15CR31
                                                                 1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

of a collateral attack by way of a motion to vacate or correct

sentence. Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th

Cir. 1976). Once a defendant has exhausted or waived his right to

appeal, the Court is “entitled to presume he stands fairly and

finally convicted, especially when . . . he already has had a fair

opportunity to present his claims to a federal forum.” United

States v. Frady, 456 U.S. 152, 164 (1982). Therefore, a claim

decided on direct appeal cannot ordinarily be re-litigated in a

§ 2255 motion unless the petitioner can show an intervening change

in the law. Davis v. United States, 417 U.S. 333, 342 (1974).

       Because “a final judgment commands respect,” a petitioner’s

failure to raise a claim on direct appeal may bar collateral review

unless he can surmount a significant procedural hurdle. Frady, 456

U.S. at 165. To successfully attack his conviction or sentence

based on errors that could have been raised on appeal, Scott must

show    “cause   and   actual   prejudice”    or   demonstrate    “that    a

miscarriage of justice would result” from the Court’s refusal to

entertain his arguments. United States v. Mikalajunas, 186 F.3d

490, 492-493 (4th Cir. 1999).

       First, to prove cause, “a procedural default must turn on

                                     7
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 8 of 29 PageID #: 266



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

something external to the defense, such as the novelty of the claim

or a denial of effective assistance of counsel.” Id. Then, the

petitioner must establish actual prejudice by demonstrating that

the   error   works   to   the   petitioner’s   “actual   and   substantial

disadvantage,”    rather     than   just   creating   a   possibility     of

prejudice. Satcher v. Pruett, 126 F.3d 561, 572 (4th Cir. 1997)

(quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)).

       “In order to demonstrate that a miscarriage of justice would

result from the refusal of the court to entertain the collateral

attack, a movant must show actual innocence by clear and convincing

evidence.” Mikalajunas, 186 F.3d at 493. “Typically, to establish

actual innocence, a petitioner must demonstrate actual[,] factual

innocence of the offense of conviction, i.e., that petitioner did

not commit the crime of which he was convicted; this standard is

not satisfied by a showing that the petitioner is legally, but not

factually, innocent.” Id. at 494. The petitioner must show that “it

is more likely than not that no reasonable juror would have

convicted him.” Schlup v. Delo, 513 U.S. 298, 327 (1995).

       The Fourth Circuit previously rejected Scott’s contention that

his prior conviction for first-degree assault was no longer a crime


                                      8
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 9 of 29 PageID #: 267



SCOTT V. UNITED STATES                                           1:15CR31
                                                                 1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

of violence. See United States v. Scott, 696 Fed. App’x 626 (4th

Cir. 2017) (per curiam). Despite raising this issue again in

grounds one and three, Scott has not produced any new evidence that

has come to light since his appeal was decided. Therefore, the

Fourth Circuit’s decision bars Scott’s collateral attack on these

grounds.

     Furthermore, grounds four and six of Scott’s amended § 2255

motion are procedurally defaulted. Read liberally, Scott contends

that his appellate attorney failed to raise certain issues on

appeal and, therefore, the cause element is satisfied. However,

Scott fails to establish that he was actually prejudiced when his

attorney failed to raise these issues. In other words, he has not

demonstrated that a decision not to raise any of these grounds on

appeal worked to his actual and substantial disadvantage. Even if

his argument created a mere possibility of prejudice, it fails to

meet the heightened standard required to support a collateral

attack. Moreover, as is discussed later, even if not procedurally

barred, Scott’s arguments in grounds four and six are meritless.




                                     9
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 10 of 29 PageID #: 268



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

     2.    Grounds One and Three: Maryland’s First-degree Assault
           Statute

     Scott’s arguments in support of grounds one and three are not

only not viable, they have no merit. As a preliminary matter, since

the Johnson decision, courts have repeatedly held that a violation

of Maryland’s first-degree assault statute qualifies as a crime of

violence. See United States v. Redd, 372 Fed. Appx. 413, 415 (4th

Cir. 2010) (approval noted in United States v. Battle, (4th Cir.

2019); United States v. Zavala Romero, 742 Fed. Appx. 21 (Mem.)

(5th Cir. 2018); United States v. Haight, 892 F.3d 1271, 1281 (D.C.

Cir. 2018), abrogated on other grounds sub nom., Borden v. United

States, __U.S. __, 141 S.Ct. 1817 (2021)); see also Martino v.

United States, No. 1:16-cv-735 (LMB), 2020 WL 3579548 (E.D. Va.

July 1, 2020); Jordan v. United States, No. 1:16-cv-607 (LMB), 2020

WL 3579549 (E.D. Va. July 1, 2020); Tweedy v. United States, No.

1:16-cv-760 (LMB), 2020 WL 3513699 (E.D. Va. June 29, 2020).

Furthermore, the guideline definition of a “crime of violence”

categorically matches the statutory definition of Scott’s prior

first-degree    assault   conviction.     See,   e.g.,   United   States   v.

Dozier, 848 F.3d 180 (4th Cir. 2017) (comparing West Virginia


                                     10
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 11 of 29 PageID #: 269



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

conviction to U.S.S.G. § 4B1.1 definition of “controlled substance

offense”).

       For a prior conviction to qualify as a predicate offense under

the guidelines, the elements of Scott’s prior felony assault

conviction must correspond in substance to the elements in the

definition of “crime of violence.” See id. Accordingly, the Court

focuses on “whether the defendant was in fact convicted of a crime

that qualifies as a predicate offense.” Id. at 183 (citation

omitted). This categorical approach looks to the elements of the

prior offense rather than the conduct underlying the conviction.

Id.

       The definition of “crime of violence” in U.S.S.G. § 4B1.2

states:

       (a) The term “crime of violence” means any offense under
       federal or state law, punishable by imprisonment for a
       term exceeding one year, that–
       (1) has an element the use, attempted use, or threatened
       use of physical force against the person of another, or
       (2) is a burglary of a dwelling, arson, or extortion,
       involves use of explosives, or otherwise involves conduct
       that presents a serious potential risk of physical injury
       to another.




                                     11
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 12 of 29 PageID #: 270



SCOTT V. UNITED STATES                                              1:15CR31
                                                                    1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

U.S.S.G. § 4B1.2(a) (2014).4 Scott’s arguments concern how the

holding in Johnson applies to this definition - specifically, he

argues that the “residual clause” in subsection (a)(2) of the

guideline is void for vagueness.5 But he overlooks and fails to

address the critical “force clause” in § 4B1.2(a)(1). Because the

elements       of   Maryland’s   first-degree    assault      statute   are   a

categorical match with those found at § 4B1.2(a)(1), Scott’s

argument fails.

       Maryland’s first-degree assault statute criminalizes conduct

that       “intentionally   cause[s]   or   attempt[s]   to    cause    serious

physical injury to another.” MD. Crim. Law § 3-202(a)(1) (2005). A

person may also not commit an assault with a firearm. Id. at § 3-

202(a)(2). A conviction under this statute exposes an individual to

a term of imprisonment not greater than twenty-five (25) years. Id.

at § 3-202(c). Maryland law defines “assault” as “the crimes of

assault, battery, and assault and battery.” Id. at § 3-201(b).


       4
        The United States Probation Officer used the 2014 United
States Sentencing Commission Guidelines Manual to prepare Scott’s
PSR (Case No. 1:15CR31, Dkt. No. 25 at ¶ 18).
       5
       Again, the Fourth Circuit squarely rejected this argument
in Scott’s appeal.

                                       12
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 13 of 29 PageID #: 271



SCOTT V. UNITED STATES                                                     1:15CR31
                                                                           1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

And “serious physical injury” means a “physical injury that creates

a substantial risk of death” or causes permanent or protracted

serious disfigurement or impairment or loss of a bodily member or

organ. Id. at § 3-201(d).

       Pursuant    to   U.S.S.G.    §   2K2.1(a)(2),      for      the   purpose       of

applying an increased base offense level if the defendant committed

any part of the instant offense subsequent to sustaining at least

two   felony   convictions     of   either        a   crime   of    violence      or    a

controlled substance offense, the term “crime of violence” has the

same meaning used in § 4B1.2(a) and Application Note 1 of the

Commentary to § 4B1.2.

       Comparing the statute at issue with these defined terms

establishes that Maryland’s first-degree assault statute matches

the term “crime of violence.” To commit first-degree assault under

Maryland law, an individual must intentionally cause or attempt to

cause    serious    physical   injury        to   another.      This     tracks    the

requirement in U.S.S.G. § 4B1.2(a) that a crime must have a use or

attempted use of force as an element to qualify as a “crime of

violence.”     Therefore,    Maryland’s       first-degree         assault   statute




                                        13
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 14 of 29 PageID #: 272



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

categorically matches the term “crime of violence” for the purpose

of applying a base level enhancement under U.S.S.G. § 4B1.2(a).

           a.    Ground One - Government Waived Reliance on the
                 Residual Clause

     Scott alleges that the Government “fail[ed] to assert a

potential basis for ‘crime of violence’ in its answering brief” and

thus waived that issue. Ultimately, however, the Fourth Circuit

upheld the classification as a crime of violence and that judgment

is final. Moreover, as emphasized here, a violation of Maryland’s

first-degree assault statute is a crime of violence based on

U.S.S.G. § 4B1.2(a)’s force clause, not the residual clause.

           b.    Ground Three - Beckles

     Scott’s argument that Beckles v. United States, __ U.S. __,

137 S.Ct. 886 (2017), does not comprehensively resolve the question

of whether his conviction for first-degree assault qualifies as a

crime of violence under the advisory guidelines is without merit

and irrelevant. Throughout his appeal and collateral attack, Scott

has maintained that the guideline definition of “crime of violence”

is analogous to the statutory definition found in the Armed Career

Criminal Act rejected by the Supreme Court in Johnson v. United


                                     14
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 15 of 29 PageID #: 273



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

States, 576 U.S. 591, 135 S.Ct. 2551 (2015). Johnson held that

imposing an increased sentence under the residual clause of the

ACCA    violated     the   Due    Process    Clause     because    it    was

unconstitutionally vague. Id.         Fatal to Scott’s argument here,

however, is the decision of the Supreme Court in Beckles that the

United States Sentencing Guidelines are not subject to a void for

vagueness challenge. Beckles, 137 S.Ct. 886.

       Beckles thus completely forecloses Scott’s argument. And even

if it did not, as discussed earlier, the elements of Maryland’s

first-degree assault statute categorically match the elements of a

crime of violence as defined at U.S.S.G. § 4B1.2(a).

       3.   Grounds Four and Six - Guideline Range Calculation and
            Scott’s Sixth Amendment Rights

            a.     Ground Four - Guideline Range Calculation

       Scott next argues that, when calculating his guideline range,

the Court double counted his prior convictions for first-degree

assault and a controlled substance offense. He asserts that the

Court not only used them to enhance his base offense level, but by

according each prior conviction three points in his criminal




                                     15
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 16 of 29 PageID #: 274



SCOTT V. UNITED STATES                                                    1:15CR31
                                                                          1:18CV113

               MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
     14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
     HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

history category calculation, also overstated his criminal history

(Dkt. No. 14-2 at 10-11).

      U.S.S.G. § 2K2.1 of the guidelines provides the framework for

calculating the offense level for various offenses, including

possession    of       a    firearm     by    a   prohibited    person.   U.S.S.G.

§ 2K2.1(a)(2) establishes a base offense level of 24, based on the

aggravating factor of the defendant’s commission of the instant

offense “subsequent to sustaining at least two felony convictions

of   either   of   a       crime   of   violence    or   a   controlled   substance

offense.”

      U.S.S.G. § 4A1.1, on the one hand, outlines the procedure for

calculating a defendant’s criminal history category. It employs a

graduated approach, assessing criminal history points for various

types of aggravating conduct. For instance, three points are

assessed for each “prior sentence of imprisonment” that “exceed[ed]

one year and one month,” U.S.S.G. § 4A1.1(a), while two points are

assessed for “each prior sentence of imprisonment of at least sixty

days not counted in (a).” U.S.S.G. § 4A1.1(b). One point is awarded

for “each prior sentence not counted in (a) or (b), up to a total

of 4 points for this subsection.” U.S.S.G. § 4A1.1(c).


                                             16
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 17 of 29 PageID #: 275



SCOTT V. UNITED STATES                                                  1:15CR31
                                                                        1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

     Based on this, the Court calculated Scott’s base offense level

at a level 24 because of his prior felony convictions for first-

degree   assault     and    conspiracy      to   distribute    cocaine.   Scott’s

offense level      was     reduced    by   three    levels    for   acceptance of

responsibility, U.S.S.G. § 3E1.1, resulting in a total offense

level of 21 (Case No. 1:15CR31, Dkt. No. 25 at 3).

     The   Court     adopted    the    PSR’s     calculation    that   Scott    had

nineteen criminal history points, resulting in a criminal history

category VI. Id. at 14. Six of those points stem from his felony

assault and controlled substance convictions. Id. at 6, 9.

     “In a literal sense, [Scott’s prior convictions were] counted

twice - [they] were employed to enhance his offense level and

[determine]    his    criminal       history     category.”   United   States    v.

Crawford, 18 F.3d 1173, 1179 (4th Cir. 1994). But Scott has not,

and cannot, argue that the Court did not follow the plain language

of the guidelines as written. Rather, without citing any authority,

he contends the Court double counted these offenses.

     “Double counting occurs when a provision of the [g]uidelines

is applied to increase punishment on the basis of a consideration

that had been accounted for by application of another [g]uideline


                                           17
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 18 of 29 PageID #: 276



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

provision or by application of a statute.” United States v. Reevey,

364 F.3d 151, 158 (4th Cir. 2004). “The court presumes double

counting is proper where the [g]uidelines do not expressly prohibit

it.” United States v. Ward, 429 F. App’x 279, 280 (4th Cir. 2011)

(citing United States v. Hampton, 628 F.3d 654, 664 (4th Cir.

2010)). “We have repeatedly emphasized that the guidelines should

be applied ‘as written.’” Crawford, 18 F.3d at 1179 (quoting United

States v. Williams, 954 F.2d 204, 206 (4th Cir. 1992)).

       Fatal to Scott’s argument is the fact that the guidelines do

not expressly prohibit use of his prior felony convictions to

enhance his base offense level and to assess six criminal history

points. Therefore, the Court correctly applied the guidelines as

written and accurately calculated Scott’s base offense level and

criminal history category. See, e.g., United States v. Hayes, 351

F. App’x 811, 813 (4th Cir. 2009) (A district court complies with

the   Sixth    Amendment   and   judicial   precedent   by   appropriately

treating the guideline range as advisory).

              b.   Ground Six - Scott’s Sixth Amendment Rights

       Scott also argues that Amendment 798 abolished the residual

clause of U.S.S.G. § 4B1.2(a) and, accordingly, his Sixth Amendment

                                     18
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 19 of 29 PageID #: 277



SCOTT V. UNITED STATES                                             1:15CR31
                                                                   1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

rights were violated. In his view, had Amendment 798 been effective

at the time he was sentenced, the Court would have imposed a

reduced sentence (Dkt. No. 14-2 at 14-17).

     As amended, U.S.S.G. § 4B1.2(a) now states:

     (a) The term “crime of violence” means any offense under
     federal or state law, punishable by imprisonment for a
     term exceeding one year, that –
     (1) has an element the use, attempted use, or threatened
     use of physical force against the person of another, or
     (2) is murder, voluntary manslaughter, kidnapping,
     aggravated assault, a forcible sex offense, robbery,
     arson, extortion, or the use or unlawful possession of a
     firearm described in 26 U.S.C. § 5845(a) or explosive
     material as defined in 18 U.S.C. § 841(c).

Notably,    Amendment   798     modified   the   definition   of   “crime    of

violence” so that “a crime now constitutes one of violence if the

crime involved the ‘use of force’ or it is one of the enumerated

crimes found in subsection (2).” United States v. Riley, Criminal

No.: ELH-13-0608, 2020 WL 6784467 at *7 (D. Md. Nov. 18, 2020).

     Fatal to Scott’s argument is the fact that the force clause of

U.S.S.G. § 4B1.2(a) was not changed by Amendment 798. As noted,

Maryland’s crime of first-degree assault is a categorical match

with the federal force clause and thus constitutes a crime of

violence.    Scott’s    Sixth    Amendment   rights   therefore    were     not



                                      19
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 20 of 29 PageID #: 278



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

violated; even if Amendment 798 had been in effect when he was

sentenced,    the   Court   would   not   have   imposed   a   sentence   of

imprisonment lower than the one he received in 2015.

     4.    Ground Seven - 18 U.S.C. § 3742(a)

     In ground seven, Scott argues that his sentence was imposed in

violation of 18 U.S.C. § 3742(a)(2), (a)(3), and (a)(4). 18 U.S.C.

§ 3742(a) states, in pertinent part:

     A defendant may file a notice of appeal in the district
     court for review of an otherwise final sentence if the
     sentence . . . was imposed as a result of an incorrect
     application of the sentencing guidelines; or is greater
     than the sentence specified in the applicable guideline
     range . . . or was imposed for an offense for which there
     is no sentencing guideline and is plainly unreasonable.

18 U.S.C. 3742(a)(2)-(4).

     Even when liberally construed, Scott’s argument fails. As it

has already explained, the Court did not incorrectly apply the

sentencing guidelines, impose a greater-than-specified sentence, or

sentence Scott for an offense for which there is no sentencing

guideline. Therefore, Scott’s allegations in ground seven are

without merit.




                                     20
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 21 of 29 PageID #: 279



SCOTT V. UNITED STATES                                                                1:15CR31
                                                                                      1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

B.     Grounds    Two,      Five,          and    Eight:        Ineffective    Assistance     of
       Counsel

       Scott     asserts          three          grounds        related   to    the     alleged

ineffectiveness of his counsel both at sentencing and also on

appeal. To succeed on an ineffective assistance of counsel claim,

a “petitioner must show, by a preponderance of the evidence, that

(1) ‘counsel’s performance was deficient,’ and (2) ‘the deficient

performance prejudiced the defense.’” Beyle v. United States, 269

F. Supp. 3d. 716, 726 (E.D. Va. 2017) (quoting Strickland v.

Washington, 466 U.S. 668, 687 (1984)); see also Hill v. Lockhart,

474 U.S. 52, 58-59 (1985) (holding that “the two-part [Strickland

standard]      applies          to     challenges          to    guilty   pleas       based   on

ineffective assistance of counsel.”).

       To satisfy the first prong, a petitioner must show that

counsel’s      conduct          “fell        below         an     objective     standard      of

reasonableness         .    .     .    under       prevailing        professional       norms.”

Strickland,      466       U.S.       at   687-88.      But      “[j]udicial    scrutiny      of

counsel’s performance must be highly deferential” because “[i]t is

all   too   tempting         for       a    defendant       to     second-guess       counsel’s

assistance after conviction or adverse sentence, and it is all too


                                                   21
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 22 of 29 PageID #: 280



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Id. at 689. “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.

     To satisfy the second prong, in the context of a guilty plea,

a petitioner “must show there is a reasonable probability that, but

for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill, 474 U.S. at 59. “The

[p]etitioner must ‘satisfy both prongs, and a failure of proof on

either prong     ends   the   matter.’”   Beyle,   269 F.Supp.3d     at   726

(quoting United States v. Roane, 378 F.3d 382, 404 (4th Cir.

2004)).

     1.    Grounds Two and Five: Ineffective Assistance of Counsel
           at Sentencing

     Scott’s assertions about his counsel’s deficient performance

at his plea and sentencing are contradicted by the record. Absent

clear and convincing evidence to the contrary, a defendant is bound

by the representations he makes under oath during a plea colloquy



                                     22
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 23 of 29 PageID #: 281



SCOTT V. UNITED STATES                                                   1:15CR31
                                                                         1:18CV113

               MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
     14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
     HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

or at sentencing. See United States v. Lemaster, 403 F.3d 216, 222

(4th Cir. 2005); Blackledge v. Allison, 431 U.S. 63, 74-75, 97

S.Ct. 1621, 1629-30 (1977)).

      Scott neither argues—nor suggests—that the representations he

made during his plea and sentencing were untruthful or involuntary.

He   therefore      is   rightly   bound      by    his    sworn   statements.    The

transcript from his plea hearing confirms that his attorney had

reviewed the plea agreement with him before he signed it (Case No.

1:15CR31, Dkt. No. 36 at 15:8-12). Additionally, at sentencing,

Scott acknowledged he had met with his attorney to review the

information in the PSR and was aware that counsel not only had

filed numerous objections to the PSR but a Sentencing Memorandum as

well (Id., Dkt. No. 37 at 5:25-6:11). These statements bind Scott

unless he can show clear and convincing evidence to the contrary,

which he has failed to do.

      Moreover, Scott’s contention that his attorney should have

objected to the guideline range as calculated in the PSR lacks

merit.   See   Strickland,       466   U.S.    at    689    (noting   that   a   fair

assessment     of    counsel’s     conduct     requires      an    evaluation    from

counsel’s perspective at the time); see also United States v.


                                        23
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 24 of 29 PageID #: 282



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

Kilmer, 167 F.3d 889, 893 (5th Cir. 1999) (holding that “[a]n

attorney’s failure to raise a meritless argument [ ] cannot form

the   basis   of   a   successful   ineffective   assistance    of   counsel

claim[.]”). Scott’s criminal history supported an increase in his

base offense level based on his prior convictions for a crime of

violence and a controlled substance offense, and established a

criminal history category of VI (Case No. 1:15CR31, Dkt. No. 25 at

5-13); see also U.S.S.G. §§ 2K2.1(a)(2), 4A1.1. The Court correctly

calculated his guideline range according to these parameters, and

any objection regarding Scott’s “crime of violence” base-offense

level enhancement and subsequent sentencing guideline range would

have been meritless. Therefore, Scott’s contentions cannot form the

basis of a successful claim of ineffective assistance of counsel.

       Even if Scott’s attorney’s performance in this regard had been

deficient, Scott has failed to allege–let alone establish–that

there is a “reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going

to trial.” Hill, 474 U.S. at 59. Indeed, in his brief, Scott states

that “the plea agreement and the court both agreed that Petitioner

would have been sentenced to the low end of the Guidelines, in this


                                     24
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 25 of 29 PageID #: 283



SCOTT V. UNITED STATES                                             1:15CR31
                                                                   1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

case 51 months, without the enhancement, there is a reasonable

probability that the outcome would have been different had the

court been fully briefed of its options” (Dkt. No. 14-2 at 13).

     As this argument makes clear, Scott focuses his argument on

his attorney’s alleged failure to inform the Court about the impact

of Johnson on his case, not his intent to go to trial. Therefore,

Scott   has    failed   to    demonstrate    prejudice   under   the   second

Strickland prong, and his arguments in grounds two and five are

meritless.

     2.       Ground Eight: Ineffective Assistance of Appellate Counsel

     Finally,      Scott     alleges   his   appellate   counsel   rendered

ineffective assistance by failing to file a reply brief. As the

Supreme Court noted in Jones v. Barnes, 463 U.S. 745, 103 S.Ct.

3308 (1983):

     There can hardly be any question about the importance of
     having the appellate advocate examine the record with a
     view to selecting the most promising issues for review.
     . . . A brief that raises every colorable issue runs the
     risk of burying good arguments–those that, in the words
     of the great advocate John W. Davis, “go for the
     jugular,”– in a verbal mound made up of strong and weak
     contentions.




                                       25
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 26 of 29 PageID #: 284



SCOTT V. UNITED STATES                                                1:15CR31
                                                                      1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

Id. at 752, 53, 103 S.Ct. 3308 (quoting Davis, The Argument of an

Appeal, 26 ABAJ 895, 897 (1940)). See also Kilmer, 167 F.3d at 893.

       Here, Scott asserts that his attorney “failed to raise . . .

issues on appeal” and by deciding not to reply to the Government’s

argument regarding whether his assault conviction qualified as a

predicate offense for purposes of the enhancement (Dkt. No. 14 at

12).

       Counsel is not required to file reply memoranda. Scott’s

argument that his prior assault conviction is not a crime of

violence is wide of the mark, any argument in this vein advanced by

appellate counsel would have been futile. Therefore, Scott cannot

prevail     on   his    claim   of   ineffective   assistance    of   appellate

counsel.

                       IV. MOTION FOR EVIDENTIARY HEARING

       Under § 2255, a court must grant a hearing to “determine the

issues and make findings of fact and conclusions of law” unless it

can    be   “conclusively       shown”   through   the   case   record   that   a

petitioner is not entitled to relief. 28 U.S.C. § 2255(b). Scott

has not raised any material issues that remain in dispute and

therefore cannot demonstrate the need for an evidentiary hearing.

                                         26
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 27 of 29 PageID #: 285



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

United States     v.   Witherspoon, 231     F.3d   923 (4th    Cir.   2000);

McCarver v. Lee, 221 F.3d 583, 598 (4th Cir. 2000). Moreover, an

evidentiary hearing is not necessary when a court can properly

conclude without further production of evidence that an ineffective

assistance of counsel claim is meritless. Strickland, 466 U.S. at

700. As is evident from the discussion above, Scott’s allegations

of ineffective assistance of counsel are entirely without merit,

and an evidentiary hearing would not cure any deficiencies in his

arguments.

                              V. CONCLUSION

     For all the reasons discussed, the Court DENIES Scott’s

amended § 2255 motion, (dkt. no. 14), DENIES AS MOOT the motion for

evidentiary hearing, (dkt. no. 35), and DISMISSES this case WITH

PREJUDICE.

     It is so ORDERED.

     The Clerk SHALL enter a separate judgment order and transmit

copies of both orders to the pro se petitioner by certified mail,

return-receipt-requested, and to counsel of record by electronic




                                     27
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 28 of 29 PageID #: 286



SCOTT V. UNITED STATES                                                1:15CR31
                                                                      1:18CV113

                MEMORANDUM OPINION AND ORDER DENYING
            PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
      14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
      HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

means. The Court DIRECTS the Clerk to strike this case from the

Court’s active docket.

                   VI. CERTIFICATE OF APPEALABILITY

       Pursuant   to   Rule    11(a)    of   the   Rules    Governing     §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

       The Court finds it inappropriate to issue a certificate of

appealability     in   this    matter    because    Scott    has    not   made   a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating     that    reasonable     jurists     would    find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district    court   is   likewise      debatable.     See    Miller–El     v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,




                                        28
Case 1:18-cv-00113-IMK Document 39 Filed 07/30/21 Page 29 of 29 PageID #: 287



SCOTT V. UNITED STATES                                            1:15CR31
                                                                  1:18CV113

              MEMORANDUM OPINION AND ORDER DENYING
          PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
    14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
    HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

the Court concludes that Scott has failed to make the requisite

showing    and,   therefore,     DENIES    issuing    a   certificate     of

appealability.

DATED: July 30, 2021

                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                     29
